 



Exhibit 10.41

Amendment #1 to Employee Services Agreement

     THIS AMENDMENT TO EMPLOYEE SERVICES AGREEMENT (this “Amendment”) by and
between Global eXchange Services, Inc. (“GXS”) and G International, Inc. (“G
International”)

RECITALS

A. GXS and G International are parties to an Employee Services Agreement,
effective as of November 1, 2004 (the “Agreement”) pursuant to which GXS
provides certain managements and professional services to G International.
Capitalized terms used but not otherwise defined in this Amendment have the
meanings assigned to them in the Agreement.

B. The parties desire to set forth their agreement with respect to the
modification of the Agreement to extend the term thereof as set forth in this
Amendment.

AGREEMENTS

     NOW THEREFORE, in consideration of the premises and of the agreements
contained herein, the Employee Services Agreement is hereby amended as follows:

Section 1. Term. Section 6.08 of the Agreement is hereby modified to provide
that, the Agreement is hereby extended through the end of the Payroll Period
ending June 30, 2005, unless sooner terminated by either party upon thirty
(30) days prior written notice to the other party or by the mutual written
consent of the parties.

Section 2. Miscellaneous.

     2.1 Integration. This Amendment embodies the entire understanding of the
parties hereto with respect to the subject matter hereof and supercedes all
prior negotiations, understandings and agreements among them with respect
thereto. The provisions of this Amendment may be waived, supplemented or amended
only by an instrument in writing signed by each of Licensor and Licensee.

     2.2 Counterparts. This Amendment may be executed in counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which together shall constitute one and the same instrument.

     IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to
be executed and delivered on its behalf by its duly authorized representative
effective as of the date set forth below.

     
GLOBAL EXCHANGE SERVICES, INC.
  G INTERNATIONAL, INC.
 
   
By: /s/ Ann Addison
  By: /s/ Tom Thomas
Name: Ann Addison
  Name: Tom Thomas
Title: VP, Human Resources
  Title: President, GM
Date: May 3, 2005
  Date: May 2, 2005

